Case 3:17-cv-03396-G-BT Document 115 Filed 06/10/20      Page 1 of 3 PageID 38202



                IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF TEXAS
                          DALLAS DIVISION

TYRONE CADE,                            §
                  Petitioner,           §
                                        §
v.                                      §
                                        §         CIVIL NO. 3:17-CV-03396-G
LORIE DAVIS, Director,                  §         (Death Penalty Case)
Texas Department of Criminal            §
Justice, Correctional Institutions      §
Division,                               §
                  Respondent.           §

                RESPONDENT’S UNOPPOSED MOTION
                    TO SUBSTITUTE COUNSEL

      This is a federal habeas corpus proceeding initiated by Petitioner Tyrone

Cade, a death-sentenced Texas inmate, pursuant to 28 U.S.C. § 2254. This case

has recently been reassigned to the undersigned counsel. Accordingly, the

Director respectfully requests that former Assistant Attorney General Ali M.

Nasser be withdrawn and removed as counsel of record for the Respondent,

and Assistant Attorney General Cara Hanna be substituted thereof, as well as

replace Assistant Attorney General Stephen Hoffman as lead counsel. As

reflected in the certificate of conference, Cade’s counsel is unopposed. Any

future documents should be sent to the same address (if physically delivered)

or to the undersigned’s email address (if electronic).
Case 3:17-cv-03396-G-BT Document 115 Filed 06/10/20    Page 2 of 3 PageID 38203



                               CONCLUSION

      The Director respectfully requests that the Court allow Ali M. Nasser to

withdraw as counsel and substitute Cara Hanna as lead counsel of record for

the Director.

                                    KEN PAXTON
                                    Attorney General of Texas

                                    JEFFREY C. MATEER
                                    First Assistant Attorney General

                                    MARK PENLEY
                                    Deputy Attorney General
                                    For Criminal Justice

                                    EDWARD L. MARSHALL
                                    Chief, Criminal Appeals Division

                                    s/ Cara Hanna
*Lead Counsel                       CARA HANNA*
                                    Assistant Attorney General
                                    State Bar No. 24055622

                                    Post Office Box 12548, Capitol Station
                                    Austin, Texas 78711
                                    Tel: (512) 936-2144
                                    cara.hanna@oag.texas.gov

                                    Counsel for Respondent




                    CERTIFICATE OF CONFERENCE

      Counsel for Cade indicated that they are not opposed to this substitution.

                                    s/ Cara Hanna
                                    CARA HANNA
                                    Assistant Attorney General
                                       2
Case 3:17-cv-03396-G-BT Document 115 Filed 06/10/20      Page 3 of 3 PageID 38204



                        CERTIFICATE OF SERVICE

      I hereby certify that, on June 10, 2020, I electronically filed the foregoing

document with the clerk of the court for the U.S. District Court, Northern

District of Texas, using the electronic case filing system. The electronic case

filing system sent a “Notice of Electronic Filing” to counsel, who has consented

in writing to accept this Notice as service of this document by electronic means:


      Tivon Schardl
      Federal Public Defender - Western District of Texas Capital Habeas Unit
      919 Congress, Suite 950
      Austin, TX 78701
      737-207-3008
      Email: Tivon_Schardl@fd.org

      Joseph Perkovich
      Phillips Black, Inc.
      PO Box 4544
      New York, NY 10163-4544
      212-400-1660
      Email: j.perkovich@phillipsblack.org

                                      s/ Cara Hanna
                                      CARA HANNA
                                      Assistant Attorney General




                                        3
